


Exhibit 10.50




October 6, 2015




Joseph Talamo
27 Brushy Ridge Road
New Canaan, CT 06840




Dear Joe,


This letter serves as an amendment to your offer letter dated June 28, 2011, and
confirms your appointment to Senior Vice President & Chief Financial Officer of
Caladrius Biosciences, Inc., (the “Company”), reporting to the Chief Executive
Officer. This appointment is effective October 6, 2015.


In accordance with your appointment, your annual base salary shall be
$300,000.00 and your target bonus shall be up to 30% of base salary. With your
appointment, you shall serve as a member of the Company’s Executive Committee.


Should the Company terminate your employment without cause, or should you
realize a reduction in duties, title, authority or responsibility that occurs by
virtue of the Company being acquired, you will be entitled to receive severance
in the amount of six (6) months’ base salary and benefits continuation for the
severance period.


All other terms and conditions of your employment shall remain the same.


Congratulations on your well-deserved appointment! We look forward to your
continued efforts and success.




Caladrius Biosciences, Inc.


By: /s/ David Schloss    
David Schloss
Vice President, Human Resources






Acknowledged and Agreed:    


/s/ Joseph Talamo


Date: October 6, 2015




